internal_revenue_service number release date index number ---------- -------------------------------------------- --------------------- -------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-117305-03 date august - legend patriarch trust company state corporation a b c d e family matriarch f child child child date ------------------------------------------------------------------------------------------- ----------------------------------- ----------------------------------------------- ------------------- -------------------------------- ------------------------------------------------------------------------------------------- -------------------------------------- ------------------------------------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------------------------------------- --------------------------------- ------------------------------------------------------------------------------------------- ----------------------------------- ------------------------------------------------------------------------------------------- -------------------------------- ------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------------------------- -------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------ ------------------------------ -------------------------------- ----------------------------------------- ---------------------- plr-117305-03 trust ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ---------------------- grandchild ----------------------------------------- trust ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------- grandchild ----------------------------------------- trustee fund date trust ----------------------- -------------------------------------------------- ------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ---------------------- beneficiary ---------------- trustee trustee fund date trust --------------------- --------------------------- -------------------------------------------- -------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ---------------------- ------------------------ ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------- date trust ---------------------------- trustee grandchild ------------------------------------------- beneficiary -------------------- beneficiary ------------ grandchild ------------------------------------------ grandchild ------------------------------ grandchild ------------------------------ date trust -------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------- trust date trust trust ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------- ----------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------------------------- plr-117305-03 trustee g foundation date trust trust ------------------------------------------------------------------------------------------- ---------------------- --------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------- ---------------------------------------------------- ---------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ---------------------- this letter responds to your letter dated date and prior patriarch had five children a b c d and e all of whom are now deceased the descendants of patriarch collectively the family have agreed to form trust dear ----- correspondence requesting rulings regarding the income estate and generation- skipping consequences of naming a family-owned trust company as trustee of certain family trusts company in state as a wholly-owned subsidiary of corporation the shareholders of corporation are individual family members trusts related to the family members and foundations having a relationship with the family_trust company will serve as an independent_trustee of certain family trusts this letter relates to the trusts currently operating for the benefit of the descendants of e trust company shall consist of no less than five nor more than twenty-five persons the exact number of directors within the minimum and maximum limits is to be fixed and determined from time to time by resolution of a majority of the full board or by resolution of a majority of the shareholders at any meeting thereof at any time such a resolution is not in effect the number shall be five may designate a discretionary decisions review committee ddrc whose responsibility shall be to review discretionary decisions made by the trust officers of the company upon the written request of a beneficiary of an affected trust the ddrc shall be appointed by the board and shall include at least three directors upon the receipt of sec_4 of the trust company bylaws provides in relevant part that the board sec_3_2 of the trust company bylaws provides that the board_of directors for sec_12 of the trust company bylaws provides that there shall be at least plr-117305-03 a written request from a beneficiary of an affected trust as defined in sec_12 for a review of a discretionary decision as defined in sec_12 that has been made by the senior trust officer or by another trust officer and reviewed and approved by the senior trust officer the committee shall meet as soon as practicable to review the discretionary decision the ddrc shall render its decision to affirm or alter the discretionary decision of the senior trust officer in writing and such action shall represent the final_decision by the company on the discretionary decision in question sec_5 of the trust company bylaws provides in relevant part that the senior trust officer shall review all discretionary decisions of other trust officers of the company upon the request of a beneficiary or other interested person of a_trust one member of the board who is not a family_member as that term is defined in sec_12 d or a grantor of a donor to or a current or contingent beneficiary of an affected trust as defined in sec_12 a sec_12 of the trust company bylaws provides that all discretionary decisions as defined in sec_12 c shall be made by the trust officers of the company who are not family members subject_to review by the senior trust officer and the ddrc therefore at any time that the company serves as trustee of any affected trust neither the board nor any committee that includes one or more board members other than the ddrc may make or participate in the making of any discretionary decision with respect to any affected trust company serves as trustee of an affected trust no officer or director including directors serving on the ddrc of the company may participate in a decision of the company nor be present during any committee discussion of or vote on such a decision involving a the making of any discretionary decision with respect to any affected trust if the officer or director or his or her spouse is a grantor donor or a current or contingent beneficiary or b the making of any discretionary decision with respect to any affected trust if the officer or director or his or her spouse is a member_of_the_family an officer or director who is subject_to the restrictions contained in sec_12_3 with respect to a discretionary decision of the company although absent from at least that part of the meeting at which such matter is considered shall be deemed present for the purpose of determining whether a quorum is present for that part of the meeting sec_12 a of the trust company bylaws provides that an affected trust is a_trust i of which any member_of_the_family is a grantor donor or current or contingent beneficiary and ii for which the trustee has any discretionary power other than an investment power and the discretionary power is not limited by an ascertainable_standard sec_12_3 of the trust company bylaws provides that at any time that the on date child created trust for the benefit of grandchild and his sec_12 c of the trust company bylaws provides that discretionary sec_12 d of the trust company bylaws provides that family includes e married f and had three children child child and child e and f are plr-117305-03 decision means with respect to an affected trust i the exercise of any incident_of_ownership with respect to any life_insurance_policy owned by that trust or ii the exercise or non-exercise of a discretionary power a to distribute income or principal of that trust or any beneficiary b to allocate receipts or disbursements between income and principal for purposes of affecting distributions of income or principal of that trust or c to adjust income or principal or to make or terminate an election of total return or unitrust or like power each living lineal descendant and spouse of a lineal descendant of patriarch and matriarch deceased descendants on date child created trust for the benefit of grandchild and her descendants trustee currently serves as the trustee of both trust and trust collectively the series i trusts date is after date the series i trusts each have the same operative provisions upon the expiration of twenty-one years after the death of the last survivor of a list of named measuring lives trust is paid to the beneficiary named child or for the beneficiary’s use and benefit during the beneficiary’s life the trustee has the discretion to distribute principal to or for the use and benefit of the beneficiary the beneficiary has a testamentary limited power to appoint the trust assets to any lawful issue in any degree of the grantor or to appoint income only to a spouse of any of the lawful issue in any degree of the grantor other than the beneficiary the beneficiary’s estate the creditors of the beneficiary or the creditors of the beneficiary’s estate article third provides that if the beneficiary does not appoint the assets then on the beneficiary’s death the trust will continue until it terminates under article first the trustee s acting under the trust agreement excluding any trustee who may be a beneficiary to whom income might then be distributed may appoint a successor trustee to fill any vacancy occurring if no successor trustee has been named then a majority of the persons other than the grantor any contributor a spouse either of the grantor during his lifetime or any contributor during the lifetime of the contributor or any person who is then related or subordinate to the grantor or any contributor as defined in sec_672 article second of each series i trust agreement provides that the income of the article fifteenth of each series i trust agreement provides in relevant part that article first of each series i trust agreement provides that the trust will terminate paragraph a of the trust agreement provides that the trustees may paragraph c of the trust agreement provides that trust will terminate plr-117305-03 of the internal_revenue_code then acting as trustees of fund may appoint a successor trustee or a co-trustee as the case may be on date child created trust for the benefit of grandchild beneficiary and grandchild 1’s descendants trustee currently serves as the trustee of trust date is after date distribute income or principal to or for the benefit of grandchild beneficiary or the lineal_descendants of grandchild in addition the trustees may distribute income to or for the benefit of the living spouse with whom grandchild or any lineal descendant of his if then living or if grandchild or such living descendant is deceased with whom grandchild or such descendant was living immediately prior to his or her death payments of income or principal under trust may be made for the health education support maintenance comfort happiness and other reasonable needs upon the death of the last living member of the class consisting of grandchild beneficiary and the issue of grandchild upon termination the assets shall be distributed to the then living issue of grandchild if any per stirpes and if there are none to the then living children and stepchildren of child the then living issue if any of any then deceased child or stepchild of child to take per stirpes the share which the child or stepchild would have taken if living and if there are none to the then living issue of e per stirpes if upon the termination of this trust there are no then living issue of e then the remaining assets of this trust shall be distributed to the then living issue per stirpes of patriarch paragraph d provides that notwithstanding any other provision if not terminated earlier in accordance with paragraph c trust shall terminate upon the expiration of twenty-one years after the death of the last survivor of the descendants of patriarch who were in being on date trustee trustee or trustee respectively when serving as trustee or if neither trustee or trustee is living and serving as trustee the then serving trustees of fund shall be empowered by written instrument to designate a successor trustee to fill any vacancy occurring or which may occur if the then serving trustee should die resign become incapacitated or for any other reason be unable or unwilling to serve or continue to serve as trustee on date child created trust for the benefit of the descendants of child trustee currently serves as trustee of trust and trust collectively the series ii trusts date and date are after date the series ii trusts each have the same operative provisions on date child created trust for the benefit of the descendants of child paragraph b of the trust agreement names trustee as successor article one of the trust agreement provides that during child 3’s life the article one of the trust agreement provides that during child 2’s life the plr-117305-03 trustee has the discretion to pay income or principal to one or more of the following persons out of a class composed of grandchild grandchild beneficiary beneficiary collectively the trust beneficiaries the descendants of grandchild and grandchild or the descendants of beneficiary and beneficiary if none of the named individuals is living out of a class composed of the descendants of patriarch the power to pay principal is subordinate to the exercise of any power_of_withdrawal under article two net_income not distributed shall be added to the principal of the trust upon the death of child the trustee shall divide and set apart the income and principal of trust into equal shares one share for each of the trust beneficiaries who shall then be living and one share for the issue who shall then be living of each of the trust beneficiaries who shall not then be living each share for the issue of one of the trust beneficiaries shall be further divided and set apart into subshares for that individual’s issue per stirpes trustee has the discretion to pay income or principal to one or more of the following persons out of a class composed of grandchild grandchild grandchild grandchild collectively the trust beneficiaries the spouses of the trust beneficiaries and the descendants of the trust beneficiaries or if none of these individuals is living out of a class consisting of the descendants of e or if none out of a class composed of the descendants of patriarch the power to pay principal is subordinate to the exercise of any power_of_withdrawal under article two net_income not distributed shall be added to the principal of the trust upon the death of child the trustee shall divide and set apart the income and principal of trust into equal shares one share for each the trust beneficiaries who shall then be living and one share for the issue who shall then be living of each of the trust beneficiaries who shall not then be living each share for the issue of one of the trust beneficiaries shall be further divided and set apart into subshares for that individual’s issue per stirpes share or subshare so set apart for an individual the beneficiary the trustee has the discretion to distribute income or principal to one or more of the beneficiary and the beneficiary’s living descendants any net_income not so paid shall be added to principal upon the death of the beneficiary the trustee shall distribute all income and principal of the trust to the person s other than the beneficiary the beneficiary’s estate the creditors of the beneficiary or the creditors of the beneficiary’s estate in such proportions as the beneficiary may by a will specifically referring to the power appoint the trustee shall distribute all property not effectively appointed to the beneficiary’s issue surviving him or her per stirpes provided that any property that would pass to a descendant of the grantor who is a current beneficiary of another trust being held under the applicable series ii trust shall not pass to the descendant but shall instead be added to the principal of the other trust if the beneficiary was not living on date or date respectively then the beneficiary’s trust shall terminate no later than twenty-one years after the death of all descendants of patriarch who were living on article one of each series ii trust agreement further provides that for each finally article one of the trust agreement provides that if there is not an article two of each series ii trust agreement provides that in each calendar plr-117305-03 date or date respectively and all income and principal of the trust shall be distributed to the beneficiary effective disposition of trust property under the other provisions in article one the trust property shall be distributed to patriarch’s then living issue per stirpes article one of trust agreement provides that if there is not an effective disposition of trust property under the other provisions in article one the trust property shall be distributed to e’s then living issue per stirpes or if none to patriarch’s then living issue year during the life of the grantor in which an addition is made to the trust including the year in which the trust is created each of patriarch’s descendants and each of the other beneficiaries to whom the trustee may then make distributions under article one as designated by the person making the addition shall have the power to withdraw principal having a value equal at the time of the withdrawal to the value of the addition divided by the number of persons authorized to make withdrawals with respect to the property added the powers of withdrawal are cumulative provided that on december of each year the total amount that may be withdrawn by each power holder shall be reduced by the greater of dollar_figure or five percent of the value of the trust principal on that date any power_of_withdrawal in existence when separate trusts are established under article one shall continue in effect with respect to the trust as to which the power holder is a current beneficiary provide that each trust is irrevocable provide in relevant part that any trustee of any trust may by an instrument filed with the trust records appoint a successor trustee to act in his place from and after the time he ceases to act if no trustee is acting the grantor’s oldest living descendant shall appoint a trustee by an instrument filed with the trust records also on date child created trust for the benefit of the descendants of child trustee currently serves as trustee of trust and trust collectively the series iii trusts date is after date the series iii trusts each have the same operative provisions article paragraph a of the trust agreement provides that the trustee has the discretion to distribute income or principal to any one or more persons in a class consisting of each of the then living lineal_descendants of the grantor each of the then living stepchildren of the grantor each of the then living descendants of any stepchild of the grantor and each then living spouse with whom such lineal descendant stepchild or descendant of a stepchild of the grantor is then living if such lineal descendant article four of the trust agreement and article three of the trust agreement on date child created trust for the benefit of the descendants of child article six of the trust agreement and article five of the trust agreement plr-117305-03 stepchild or descendant of a stepchild is deceased income may be distributed to a spouse with whom such descendant stepchild or descendant of a stepchild was living immediately prior to his or her death the trustee may distribute all or none of the net_income or principal of the trust for the health including medical dental and hospital education support maintenance comfort happiness and other reasonable needs of the lineal_descendants of the grantor stepchildren of the grantor and their descendants and the spouses of lineal_descendants stepchildren of the grantor and their descendants at such times and in such amounts whether equal or unequal as the trustee in his absolute discretion may determine article paragraph d of the trust agreement provides that upon termination of trust the then remaining assets shall be distributed to the then living children and stepchildren of the grantor the then living issue if any of any then deceased child or stepchild of the grantor to take per stirpes the share which that child or stepchild would have taken if living provided that if there are no such issue of the grantor then living then to the then living issue per stirpes of the e if upon termination of this trust there are no then living issue of e then the remaining assets of the trust shall be distributed to the then living issue per stirpes of patriarch article paragraph a of the trust agreement provides that the trustee has the discretion to distribute income or principal to any one or more persons in a class consisting of each of the living lineal_descendants of the grantor and each then living spouse with whom such lineal descendant is then living if such lineal descendant is deceased income may be distributed to a spouse with whom such descendant was living immediately prior to his or her death the trustee may distribute all or none of the net_income or principal of the trust for the health including medical dental and hospital education support maintenance comfort happiness and other reasonable needs of the lineal_descendants of the grantor and the spouses of lineal_descendants at such times and in such amounts whether equal or unequal as the trustee in his absolute discretion may determine article paragraph d of the trust agreement provides that upon termination of trust the then remaining assets shall be distributed to the then living issue of the grantor per stirpes provided that if there are no issue of the grantor then living then to the then living issue per stirpes of e if upon the termination of this trust there are no then living issue of the grantor and no then living issue of e then the remaining assets of the trust shall be distributed to the then living issue per stirpes of patriarch trust shall terminate upon the expiration of twenty-one years after the death of the last survivor of the descendants of patriarch who were in being on the date of the creation of the trust notwithstanding anything to the contrary if during any calendar_year including the article paragraph c of each series iii trust agreement provides that each article paragraph a of each series iii trust agreement provides that article of each series iii trust agreement provides that notwithstanding any plr-117305-03 calendar_year in which a_trust is executed any transfers that are treated as gifts under the federal gift_tax laws are made to a_trust by the grantor or any other person each of the then living persons who is a permissible distributee of trust income or principal under article paragraph a who is living on the date that the property that is the subject of the demand right is transferred to the trust shall have the power to demand the immediate distribution from the trust of an amount which the trustee in his discretion may satisfy in cash or in property of equivalent fair_market_value or both equal to the amount of the transfer divided by the total number of persons having a demand right the annual demand right however of any person with respect to all contributions made by the same transferor in a single calendar_year shall not exceed the transferor’s maximum annual federal gift_tax_exclusion under sec_2503 if the transferor is married on the date of the transfer to the trust then the annual demand right shall not exceed twice the transferor’s annual federal gift_tax_exclusion amount the demand rights shall take precedence over any other power or discretion granted to the trustee or to any other person other provision if any person who at any time has a right of withdrawal under article shall die prior to the time of the distribution of assets from a_trust as provided in article then the beneficiary shall have the power to appoint by will or codicil over a portion of the trust principal that may remain at his or her death determined as follows to the extent that for any year the beneficiary had a right under article to demand a distribution of trust principal that exceeded the greater of five thousand dollars dollar_figure or five percent of the then market_value of the net principal of the trust then the beneficiary shall have the limited right to appoint an amount equal to the cumulative total of the excess the power_of_appointment may only be exercised in favor of any one or more of the beneficiary’s then living issue or a_trust s for their benefit the power_of_appointment must be exercised if exercised at all by a will or codicil that makes express and direct reference to the exercise of the power_of_appointment to the extent the deceased beneficiary has not exercised the power_of_appointment in his or her will the amount that could have been appointed shall remain a part of the trust property to continue to be managed administered and distributed as a part of the trust event the named trustee should die resign become incapacitated or for any other reason be unable or unwilling to serve or continue to serve as trustee then trustee shall serve as successor trustee trustee at any time while he is serving as trustee or trustee at any time while he is serving as trustee or if neither trustee or trustee is living and serving as trustee the then serving trustees of fund shall be empowered by written instrument to designate a successor trustee to fill any vacancy occurring or that may occur if the then serving trustee should die resign become incapacitated or for any other reason be article paragraph b of each series iii trust agreement provides that in the article paragraph c of each series iii trust agreement provides that article first of each series iv trust agreement provides that the trustee shall pay on date e created trust for the benefit of child and his descendants and plr-117305-03 unable or unwilling to serve or continue to serve as trustee and a successor trustee shall not be named trust for the benefit of child and her descendants trustee and trustee currently serve as trustees for trust and trust collectively the series iv trusts date is before date the series iv trusts each have the same operative provisions in each calendar_year all of that year’s net_income at such times and in such amounts as the trustee in his absolute discretion shall determine a to or for the use and benefit of the named beneficiary until ten years from date or the date of the named beneficiary’s death whichever shall come first b on the occurrence of either of the events stated in a then to or for the use and benefit of g so long as he shall live c after the death of g and the occurrence of either of the events stated in a then the trustee shall accumulate the net_income for the remaining duration of the trust article first paragraph d provides that the trustee is authorized during the period of accumulation described in paragraph c to pay the current or accumulated income or the principal in such amounts and at such times as the trustee in his absolute and uncontrolled discretion may select to or for the use and benefit of the named beneficiary during his or her lifetime and after his or her death to or for the use and benefit of the children and grandchildren of the named beneficiary as the trustee in his absolute and uncontrolled discretion may select in the event that the last survivor of the named beneficiary and his or her children and grandchildren dies before the termination of the trust the discretion granted to the trustee in paragraph d may be exercised among the class composed of the named siblings of the named beneficiary and their children and grandchildren trust shall terminate at the later of the following times the death of g or twenty- one years after the death of the last survivor of child child and child on termination the trustee shall transfer the principal and accumulated income to the children and grandchildren of the named beneficiary and in such portions as the named beneficiary shall by will appoint and in default of appointment to the children of the named beneficiary and the issue of any deceased children in equal shares per stirpes in the event that on the termination of a_trust there are no children or grandchildren of the named beneficiary eligible to receive the principal and accumulated income then the trustee shall transfer the principal and accumulated income to the children and grandchildren of the named beneficiary’s named siblings in equal shares per capita and if there be no such children or grandchildren then living then to foundation the trustee has the power to appoint an additional trustee s and to remove any additional trustee so appointed in the event of the refusal to act resignation article second paragraph p of each series iv trust agreement provides that article first paragraph e of each series iv trust agreement provides that each on date child created trust for the benefit of grandchild and his article one of each series v trust agreement provides that the trustee shall article one of the trust agreement further provides that upon the expiration of plr-117305-03 incapacity or death of any trustee the trustees of foundation are authorized to appoint a successor trustee s descendants also on date child created trust for the benefit of grandchild and her descendants trustee currently serves as the trustee of both trust and trust collectively the series v trusts date is after date the series v trusts each have the same operative provisions invest and reinvest the trust property until the expiration of ten years after date and shall pay the net_income at least quarter-annually to the grantor or if the grantor shall not be living to the legal representatives of the grantor’s estate notwithstanding any contrary statute or case law the trustee shall not pay to the grantor or the legal representatives of the grantor’s estate any principal including but not limited to amounts required to discharge the grantor’s tax_liability whether federal state or otherwise if any in respect of gains realized by the trust and taxable to the grantor ten years from date all property then belonging to the principal of trust shall be distributed divided and set apart into equal shares one share for each of the grantor’s children and stepchildren trust is the separate share set_aside ten years after date for grandchild ten years from date all property then belonging to the principal of trust shall be distributed divided and set apart into equal shares one share for each of the grantor’s daughters trust is the separate share set_aside ten years after date for grandchild article one of each series v trust agreement further provides that each share set apart for a child of the grantor shall be held by the trustee in further trust and the trustee shall pay the net_income to the child during his or her life at least quarter- annually and at any time or from time to time to pay to the child so much of the principal whether the whole or a lesser amount as the trustee may in his sole discretion determine upon the death of the child the trustee shall distribute all property then belonging to the income or principal of the trust to the person s other than the child his or her estate his or her creditors or the creditors of his or her estate and in such estates interests and proportions as the child may by a will specifically referring to the trust appoint if the child shall fail to exercise or shall not fully and effectually exercise the power_of_appointment the trustee shall distribute all property not effectually appointed to the issue of the child living at his or her death per stirpes or in default thereof to the grantor’s issue then living per stirpes or in default thereof to fund article one of the trust agreement further provides that upon the expiration of of the eleven trusts discussed in this letter the following are trusts for which the plr-117305-03 article four of each series v trust agreement provides that any trustee may by an instrument filed with the trust records appoint a trustee to act in his or her place from and after the time he or she ceases to act if no trustee shall be acting fund shall appoint a trustee by an instrument filed with the trust records grantor s is still living_trust trust trust trust trust trust trust trust and trust potential beneficiaries of all trusts discussed in this letter include individuals who are two or more generations below the grantors’ generation therefore distributions from each trust may be subject_to the gst tax trust and trust were irrevocable on date rulings requested you have requested the following rulings trust company is not a_related_or_subordinate_party within the meaning of sec_672 with respect to a grantor of the trusts for which trust company will serve as trustee trust company will qualify as an independent_trustee under sec_672 neither the appointment of trust company as trustee of the trusts nor trust company’s exercise of any discretionary powers as to distributions to beneficiaries of the trust will result in any grantor being treated as the owner of any portion of the trust assets under sec_674 any grantor serving on trust company’s trust committee will not result in a grantor being treated as the owner of any portion of the trust under sec_675 neither the appointment of trust company as trustee of the trusts nor trust company’s exercise of any discretionary distribution powers to beneficiaries of the trusts will result in a grantor’s being treated as the owner for any portion of the trust assets under sec_677 neither the appointment of trust company as trustee of the trusts nor trust company’s exercise of any discretionary distribution powers will result in a grantor being treated as the owner of any portion of the trust assets under sec_678 neither the appointment of trust company as trustee of the trusts nor trust company’s exercise of any discretionary powers with respect to distributions to beneficiaries will result in the inclusion of any portion of the trust assets in the estate of any grantor or beneficiary under sec_2036 sec_2038 or sec_2041 the appointment of trust company as trustee of the trusts created funded and irrevocable prior to date will not constitute a constructive_addition to the trust and affect the status of the pre-date trusts as exempt from the generation- skipping transfer_tax under sec_2601 ruling sec_1 and sec_672 provides that for purposes of subpart e of part i of subchapter_j the term related_or_subordinate_party means any nonadverse_party who is any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stockholdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive sec_674 provides that sec_674 shall not apply to a power solely based solely on the facts and representations submitted including the provision plr-117305-03 sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries of the bylaws of trust company that prohibits any family_member from taking part in any discretionary distribution decision with regard to any trust for which trust company is acting as trustee we conclude that trust company is not a_related_or_subordinate_party within the meaning of sec_672 to any of the grantors of the trusts for which it will be acting as trustee therefore trust company may exercise the powers described in sec_674 with regard to those trusts without causing the grantors to be treated as the owners of any portion of the trusts under sec_674 ruling any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for purposes of sec_675 the term power_of_administration means any one or more of the following powers a a power to vote or direct the voting of stock or other_securities of a corporation in which the holdings of the grantor and the trust are significant from the viewpoint of voting control b a power to control the investment of the trust funds either by directing investments or reinvestments or by vetoing proposed investments or reinvestments to the extent that the trust funds consist of stocks or securities of corporations in which the holdings of the grantor and the trust are significant from the viewpoint of voting control or c a power to reacquire the trust corpus by substituting other_property of an equivalent value under sec_675 and applicable regulations the grantor is treated as the owner of sec_675 provides that the grantor shall be treated as the owner of any based solely on the facts and representations submitted we conclude that our examination of the terms of the trusts and the bylaws of trust company reveals none of plr-117305-03 the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of the grantors of the trusts for which trust company will act as trustee under sec_675 if those trusts are substantially identical to the trusts thus the circumstances attendant on the operation of the trust company its trust committee and the trusts for which the trust company is acting as trustee will determine whether any grantor will be treated as the owner of any portion of the trusts under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_1_677_a_-1 of the income_tax regulations provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor our examination of the trusts does not reveal any provision that would allow distributions to be made to the grantor the grantor’s spouse or in discharge of the grantor’s legal obligations based solely on the facts and representations submitted we conclude that a living grantor’s ownership_interest in trust company or membership on its board_of directors or any of its committees will not give the grantor an interest or power that would cause that grantor to be treated as an owner of any portion of the trusts under sec_677 ruling sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted including the provision of the bylaws of trust company that prohibits any family_member from taking part in any plr-117305-03 discretionary distribution decision with regard to any trust for which trust company is acting as trustee we conclude that no beneficiary of a_trust for which trust company will act as trustee has a power exercisable solely by that beneficiary to vest the trust corpus or income in themselves as a result of that beneficiary’s ownership_interest in trust company or membership on its board_of directors or any of its committees ruling value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death - sec_2036 provides that the value of the gross_estate shall include the the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 provides in part that if a decedent reserved the sec_2036 provides in part that for the purposes of sec_2036 a corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the three-year period ending on the date of the decedent’s death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least twenty percent of the total combined voting power of all classes of stock unrestricted power to remove or discharge a trustee at any time and to appoint himself as trustee the decedent is considered as having the powers of the trustee sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired the power to alter amend revoke or terminate or where any power is relinquished during the three-year period ending on the date of decedent’s death power to remove or discharge a trustee at any time and appoint himself trustee the decedent is considered as having the powers of the trustee sec_20_2038-1 provides in part that if a decedent had the unrestricted sec_20_2041-1 provides in part that a donee may have a power of plr-117305-03 sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus was not included in the decedent’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it revrul_95_58 1995_2_cb_191 holds that a decedent grantor’s reservation of sec_672 defines the term related_or_subordinate_party to mean any the governing trust instruments prevent grantors and beneficiaries from directly plr-117305-03 nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property for purposes of sec_2036 and sec_2038 it is immaterial in what capacity the power was exercisable by the decedent participating in decisions regarding discretionary distributions from the trusts sec_12 of the trust company bylaws requires that at least one member of the board will not be a family_member a grantor of a donor to or a current or contingent beneficiary of an affected trust affected trusts are trusts of which any member_of_the_family is a grantor donor or current or contingent beneficiary and for which the trustee does not have any discretionary power other than an investment power that is not limited by an ascertainable_standard family is defined in sec_12 d as each living lineal descendant and spouse of a lineal descendant of patriarch and matriarch sec_12 accordingly restricts discretionary distribution decisions with respect to affected trusts to trust officers who are not descendants or the spouse of a descendant of patriarch and matriarch discretionary distribution decisions are initially made or reviewed by the senior trust officer and can be appealed to the ddrc at a beneficiary’s request under sec_12_3 of the trust company bylaws neither a senior trust officer nor a member of the ddrc may participate in discussions or decisions involving an affected trust if the officer or director or his or her spouse is a grantor donor or a current or contingent beneficiary of the trust that section further prohibits senior trust officers and members of the ddrc from participating in discussions or decisions with respect to any affected trust if the officer or director or his or her spouse is a member_of_the_family therefore the grantors and the beneficiaries of the trusts discussed in this letter are sufficiently prohibited from participating in initial decisions and subsequent review of decisions regarding discretionary distributions from their own trusts in addition the structure of the bylaws prohibits the grantors and beneficiaries of e’s branch and the other four branches of the family from participating in trust company’s exercise of discretion to make distributions from any of the trusts by or for descendants of patriarch and matriarch thus preventing the possibility of outside reciprocal agreements that may indirectly give members of e’s branch of the family effective_control over the discretionary distributions from the trusts discussed in this letter furthermore the combination of provisions also preclude a beneficiary from plr-117305-03 the combination of the firewall provision in the trust company bylaws and the trustee provisions in each trust agreement preclude a donor of any of the trusts from having the retained dominion and control as contemplated by sec_2036 or sec_2038 no grantor therefore will be considered as having the powers of the trustees under sec_20_2036-1 or sec_20_2038-1 solely as a result of being a shareholder in or participating in the daily activities of trust company as they are precluded from participating in discretionary distribution decisions with respect to the trusts discussed in this letter both directly by the trust agreement and indirectly when made by trust company therefore neither the appointment of trust company as trustee of the trusts nor its exercise of the discretionary powers over distributions to beneficiaries of the trusts will result in the inclusion of any portion of the value of the trusts in the respective estate of a grantor to one of the trusts discussed in this letter accordingly based on the facts submitted and the representations made we conclude that the appointment of trust company as a trustee of the trusts will not result in the inclusion of any portion of the value of the trusts in the estate of the respective grantor under sec_2036 or sec_2038 having the power to affect the beneficial_enjoyment of the trust property as contemplated by sec_2041 no beneficiary therefore will be considered as having the power of the trustees under sec_20_2041-1 solely as a result of being a shareholder in and participating in the daily activities of trust company as they are precluded from participating in discretionary distribution decisions with respect to the trusts discussed in this letter both directly by the trust agreement and indirectly when made by trust company therefore neither the appointment of trust company as trustee of the trusts nor its exercise of the discretionary powers over distributions to beneficiaries of the trusts will result in the inclusion of any portion of the value of the trusts in the respective estate of a beneficiary we note that some of the trusts discussed in this letter provide certain beneficiaries a general_power_of_appointment over part or all of the assets of the trust the ruling provided in this letter does not imply that the value of the assets to which the general_power_of_appointment pertains will not be included in a beneficiary’s estate accordingly based on the facts submitted and the representations made we conclude that the implementation of the proposed trust restructuring plan and the appointment of trust company as an independent_trustee of the trusts will not result in the inclusion of any portion of the value of the trusts in the estate of a beneficiary who is not granted a general_power_of_appointment by the terms of the trust agreement under sec_2041 ruling taxable_distribution taxable_termination and a direct_skip sec_2611 defines the term ageneration-skipping transfer to include a sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides that the release exercise or lapse of a plr-117305-03 each of the trusts discussed in this letter is a generation-skipping_transfer_trust because the trusts provide for distributions to one or more generation of beneficiaries below the grantors’ generations trust and trust were irrevocable on date the trustees represent that there have been no additions actual or constructive to these trusts after date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust and trust are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if - the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under paragraph b of this section and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of twenty-one years plus if necessary a reasonable period of gestation the perpetuities period for purposes of paragraph b v b the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed ninety years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided for otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing plr-117305-03 transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust change and will not be considered a shift in a beneficial_interest in a_trust under sec_26_2601-1 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to your attorney provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 naming trust company as trustee of trust and trust is an administrative except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely james f hogan james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs special industries copy of this letter for sec_6110 purposes plr-117305-03 enclosure cc
